Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 April 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed 24 March 2021 with respect to the rejections of record under 35 U.S.C. 103 over Matecki (US 10,632,857 B2) in view of Loo A (US 2012/0301765 A1) and further in view of Loo B (EP 2741343 A1) have been considered are but not ultimately persuasive. First, Loo B is relied upon in the rejection of record to teach the claimed receptacles for fastening a battery and fastening elements in the form of threated supports. Under the broadest reasonable interpretation of the recitation in the claim requiring that the receptacles (i.e. the instant “coupling portion” 22) are laterally bent at an angle substantially perpendicular to the plurality of walls (i.e. protruding inward toward the center of the tray parallel with the tray base) is still met by Loo B, which teaches anchors (115) which are protruding from the circumferential wall (113) in the same direction as the instant application. The applicant does not provide any rationale for why this combination of references does not teach the presently amended Claim 1. However, to further support the examiner’s position that the amended portion of the claim is obvious, newly cited reference Springauf (US 2015/0380698 A1) is included in the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matecki (US 10,632,857 B2) in view of Loo A (US 2012/0301765 A1) and Loo B (EP 2741343 A1), all of record, and further in view of Springauf (US 2015/0380698 A1), newly cited.
Regarding Claim 1, Matecki teaches a battery support to be fitted in an underfloor region of an electric motor vehicle (see figure 1 showing the claimed underfloor region), the battery support comprising: a tray for receiving a plurality of batteries (battery support structure 10, see figure 3), wherein the tray comprises: a base (base plate 18), a plurality of walls that encircle the base around a periphery of the base (two side reinforcement members 20, front member 28 and rear member 30), and a lid that closes the structure formed by the base and the plurality of walls (top cover, see column 5 lines 22-27), wherein at least one reinforcement brace (cross members 44) extends from one side of the plurality of walls to an opposite side of the plurality of walls and are disposed within the tray, wherein a tolerance equalization element is disposed on an end side of the plurality of walls on the at least one reinforcement brace (bracket 50 and sealing material 51, see figure 14), and wherein the tolerance equalization element clamps one comprises an end of the at least one reinforcement brace on both a front side and a rear side of the one end (see figure 13 and 14 showing that the bracket 50 and sealing material 51 cover both a front and rear surface of each end of each cross member 44; see also column 6 
Matecki does not explicitly recite that a gap is present between an end side of the at least one reinforcement brace and an internal side of the plurality of walls that encircle the base.
However, Loo A also teaches the claimed gap between an end side of a reinforcement brace (reinforcement braces 42) and an internal side of a plurality of walls (inner peripheral walls 46), which is filled by a tolerance equalization element (reinforcing bracket 44, see examiner annotated figure 3 below), which is equivalent to the bracket (50) of Matecki. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that a bracket, such as that taught by Loo A and Matecki could be used to fill a small gap between an inner edge of a battery supporting tray and a terminal end of a reinforcement brace in order to allow for looser tolerances when manufacturing the reinforcement braces and to provide additional support to the joint connecting the reinforcement brace to the tray.

    PNG
    media_image1.png
    705
    1308
    media_image1.png
    Greyscale

Matecki also does not teach that the tolerance equalization element is an integral component comprising receptacles for fastening a battery, and fastening elements in the form of threaded supports, 
However, Loo B Leaches an alternative battery support with a tray for receiving a plurality of batteries (tray 11), wherein the tray has a base (series of housing portions 112) and a periphery that encircles the base (circumferential wall 113) and a lid that doses the tray (cover 15), wherein at least one reinforcement brace extends from one wall side to an opposite wall side (reinforcement fittings 13) and is disposed within the tray (see figure 2), and wherein a tolerance equalization element (pedestals 114) is disposed on an end side of at least one reinforcement brace. Loo B also teaches that the tolerance equalization element has receptacles (anchors 115) for fastening a battery (battery cells 12), the tolerance equalization element having fastening elements in the form of threaded supports (screw holes 115D), and wherein the receptacles are laterally bent at an angle substantially perpendicular to the plurality of walls (see the top surface of the pedestals 114 is perpendicular to the adjacent circumferential wall 113). Further, Springauf also teaches an integrally formed clamping component which has a vertical portion (i.e. the direction of the instant plurality of walls) and a horizontally protruding portion (similar to the pedestals of Loo B and the instant coupling portion 22), where the horizontally protruding portion has receptacles for fastening elements (weld nuts 14, see figure 6 and [0031]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to add laterally bent receptacles with fastening elements such as threaded supports as taught by Loo B and Springauf to the tolerance equalization elements (brackets 50) of Matecki in order to prevent the batteries supported by the tray from moving around during operation or a motor vehicle crash if used in a vehicle and to enable easy replacement of a single battery tray when necessary.
Regarding Claims 6 and 17, Matecki further teaches that the tolerance equalization element is C-shaped and U-shaped in a cross-section (see figure 13-15, showing that the brackets 50 and sealing material 51 extend from the base of the support structure, vertically up the front and rear surfaces of 
Regarding Claim 8, Matecki is silent as to the formation of the claimed tolerance equalization element (bracket 50 and sealing material 51). 
However, Loo A teaches an alternative tolerance equalization element (metal bracket 44), which is formed by pressing and bending a metal plate into shape, reading on the claimed “formed as a sheet metal component” (see [0046]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that a bracket which supports a reinforcing brace as claimed may be formed by sheet metal formation or other equivalent metal working process based on the available processing machines available to the skilled artisan.
In the alternative, the claimed recitations "extruded", “cold formed” and “formed” are all drawn to a product by process limitations. The claimed tolerance equalization element and that of Matecki perform the same purpose of connecting the reinforcing brace to the walls of the tray securely. It is interpreted that the limitations of the specific formation method do not impart separate and distinct structural limitations from the resulting structure taught by Matecki. Additionally, the method limitations do not impart any patentably distinct structural limitations that dearly define the scope of the claim to be outside that of the description of Matecki's prior art (see MPEP 2113).
Regarding Claim 9, Matecki further teaches that the tolerance equalization element is coupled to an internal side of the plurality of walls that encircle the base and/or to the one end of the at least one reinforcement brace in a form-fitting and/or materially integral and/or force-fitting manner (see column 6 lines 23-33 which describes the connection between the side reinforcement members 20 and the cross members 44).
Claim 10, Matecki further teaches that the tolerance equalization element is additionally coupled to the base (brackets 50 and sealing material 51 are coupled to the side reinforcement members 20 as described in column 6 lines 23-33 and the side reinforcement members 20 are coupled to the base plate 18 as described in column 5 lines 36-48; therefore, the brackets 50 and sealing material 51 are indirectly coupled to the base plate 18, which meets the claim).
Regarding Claim 11, Matecki further teaches that the at least one reinforcement brace in a cross-section is double-T-shaped (as viewed from the top, the cross members 44, brackets 50 form a double T), wherein the tolerance equalization element is coupled to one of the plurality of walls encircling the base of the tray (see column 6 lines 23-33 indicating that the brackets 50 and sealing material 51 are coupled to the side reinforcement members 20) and to a double-T-shaped web of the at least one reinforcement brace (the brackets 50 and sealing material 51 form the “webs” of the double T).
Regarding Claim 12, while Matecki specifically indicates that the walls that encircle the base (side members 20) may be an extruded beam that is roll formed from a single sheet of metal or the like, Matecki does not specifically extend this teaching to the reinforcement brace (cross members 44).
However, Loo A teaches a reinforcement brace (reinforcing member 42) that is formed by pressing and bending a metal plate into shape (see [0046]), which is being interpreted as an equivalent process to the claimed roll forming. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that a reinforcing brace as claimed may be formed by rolling or other equivalent metal working process based on the available processing machines available to the skilled artisan.
In the alternative, the claimed recitation "comprises a roll-formed component" is drawn to a product by process limitation. The claimed reinforcement brace and that of Matecki perform the same purpose of structural support between the walls of a tray that supports a vehicle battery. It is .

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matecki in view of Loo A, Loo B and Springauf as applied to Claim 1 above, and further in view of Hermann (US 2011/0174556 A1), of record.
Regarding Claim 2, while Matecki specifically indicates that the walls that encircle the base (side members 20) may be an extruded beam, Matecki does not specifically extend this teaching to the reinforcement brace (cross members 44). 
However, Hermann teaches another battery support for use in vehicles, having reinforcement members as claimed which extend from one side of a plurality of walls to an opposite side (see figure 3 showing cross members 301 extending across a tray supporting batteries 305). Hermann specifically teaches the use of reinforcement braces (cross-members 301) to achieve desired rigidity and strength with minimal weight (see [0035]). These reinforcement braces (cross-members 301) are configured as an extruded profile (fabricated from aluminum alloy using an extrusion process, see [0035]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the teachings of Matecki regarding the formation of the walls that encircle the base could be extended to the reinforcement braces such that they are formed by extrusion in order to comply with the processing materials and equipment available to a skilled artisan.
In the alternative, the claimed recitation "comprises an extruded profile" is drawn to a product by process limitation. The claimed reinforcement brace and that of Matecki perform the same purpose of structural support between the walls of a tray that supports a vehicle battery. It is interpreted that 
Regarding Claim 3, Matecki does not teach that the tray comprises a light metal alloy or a steel alloy, wherein the tray is an integral deep-drawn component from a sheet metal blank.
However, regarding the material of the tray, Hermann teaches another tray as claimed (formed by bottom members 305, see figure 3) which is configured from a light metal alloy such as aluminum alloy (see [0037]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the tray structure of Matecki could be configured with light metal alloys as taught by Hermann in order to maintain rigidity of the battery support while minimizing weight of the structure.
Additionally, regarding the integral formation of the tray, Loo A teaches an alternative tray structure (frame 24 including the bottom wail 40 and outer peripheral wall 30), which supports batteries in an underfloor region of an electric vehicle (see figures 1 and 3) and is made of metal (see [0044]) shaped from a sheet metal blank (see [0044] with regard to "pressing and forming a metal plate into shape"). It would have been obvious to one ordinary skill in the art as of the effective filing date of the claimed invention to integrally form the tray as claimed in order to reduce the amount of small/detailed machining associated with the complex structure of Matecki without sacrificing strength/durability of the tray.
Regarding Claim 4, Matecki further teaches that the tolerance equalization element is fastened to an internal side of the plurality of walls that encircle the base (brackets 50 and sealing material 51 are coupled to the side reinforcement members 20 as described in column 6 lines 23-33).
Claim 16, while Matecki specifically indicates that the walls that encircle the base (side members 20) may comprise a high strength steel, such as a cold worked martensitic steel, Matecki does not teach a light metal or steel alloy, nor does Matecki specifically extend this teaching to the reinforcement brace (cross members 44).
However, Hermann further teaches reinforcement braces (cross-members 301) which are configured from a light metal alloy such as aluminum alloy (see [0035]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that reinforcement members (cross members 44) of Matecki could be configured with light metal alloys as taught by Hermann in order to maintain rigidity of the battery support while minimizing weight of the structure.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matecki in view of Loo A, Loo B and Springauf as applied to Claim 1 above, further in view of Hermann as evidenced by Fundamentals of Materials Science and Engineering An Integrated Approach, 4th Edition (2011) by Callister and Rethwisch, hereinafter Callister, of record. While Matecki specifically indicates that the walls that encircle the base (side members 20) may be an extruded beam that is roll formed from a single sheet of metal or the like, Matecki does not specifically extend this teaching to the reinforcement brace (cross members 44). Additionally, Matecki is silent to the material and corresponding yield strength of the reinforcement brace (cross members 44).
However, Loo A teaches a reinforcement brace (reinforcing member 42) that is formed by pressing and bending a metal plate into shape (see [0046]), which is being interpreted as an equivalent process to the claimed roll forming. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that a reinforcing brace as claimed may be formed by rolling or other equivalent metal working process based on the available processing machines available to the skilled artisan.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723